Citation Nr: 1120648	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post left knee total arthroplasty, from October 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in March 2010, when the Board denied entitlement to an evaluation in excess of 30 percent for traumatic arthritis of the left knee, prior to October 1, 2009, and remanded the issue of entitlement to an evaluation in excess of 30 percent for status post left knee total arthroplasty, from October 1, 2009, for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the March 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

From October 1, 2009, the appellant's service-connected left knee disability has been manifested by flexion of 140 degrees, 3 degrees of hyperextension, no instability or crepitus, and no pain.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 percent, from October 1, 2009, for the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5010, 5262 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in February 2005, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In addition, in correspondence dated in October 2008, the appellant was informed of the criteria for establishment of a disability rating and an effective date.  Although the October 2008 letter was not sent prior to initial adjudication of the appellant's claim, in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004), this was not prejudicial to him.  He was subsequently provided adequate notice in October 2008, he was provided time to respond with additional argument and evidence and the claim was readjudicated and additional supplemental statements of the case (SSOC) were provided to the appellant in May 2009 and January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board, therefore, finds that the VA has discharged its duty to notify.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In the March 2010 remand, the Board specifically requested that the Agency of Original Jurisdiction (AOJ) contact the appellant and ask that he identify the dates of treatment, and the names of the providers of medical treatment since his August 2008 left knee surgery.  An April 2010 letter requested that the appellant identify the dates of treatment and names of providers of medical treatment since his August 2008 knee surgery.  There is no indication the appellant responded to the request.  The Board finds that the April 2010 letter complied with the March 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with an appropriate VA examination in June 2010, in compliance with the March 2010 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2010 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Knee

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate' and 'severe' as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2010).   

The appellant's left knee disability can also be rated under diagnostic codes 5260 and 5261.  Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

Under Diagnostic Code 5262, malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  Nonunion of the tibia and fibula with loose motion, requiring a brace, warrants a 40 percent evaluation.

III. Analysis

The appellant was originally granted service connection for postoperative residuals of left knee injury in a February 1993 rating decision.  A 10 percent evaluation was assigned.  In an August 1998 rating decision, the appellant's disability was recharacterized as traumatic arthritis of the left knee, and the rating was increased to 20 percent disabling.  A July 2005 rating decision granted a 30 percent disability rating for the appellant's left knee disability.

A December 2008 rating decision granted temporary total ratings for the appellant's left knee, pursuant to 38 C.F.R. § 4.30, based on surgical treatment necessitating periods of convalescence.  A 100 percent convalescence rating was assigned effective from December 7, 2007, through January 31, 2008.  The 30 percent disability rating was scheduled to resume effective from February 1, 2008.  The same decision also granted a temporary total convalescence rating effective from August 18, 2008, through September 30, 2009.  The 30 percent rating was scheduled to resume effective from October 1, 2009.

The appellant's left knee was evaluated in a VA examination in June 2010.  The appellant reported that he did not use any crutches, canes, or inserts.  He occasionally wears a left knee brace for prolonged walking or traveling.  The appellant reported that he remains independent in his activities of daily living and is gainfully employed.  He is not unsteady on his feet nor is there a history of falls.  He did not report a diagnosis of inflammatory arthropathy, to include rheumatoid arthritis, gout, or lupus.  He had no history of joint dislocations or subluxations.  The appellant is not limited in his walking distance, his sitting time, or standing time.  The appellant reported that he has no pain in his left knee.  He reported a subjective sense of instability in his knee, particularly with side to side movements.  He also reported stiffness in his knee with prolonged sitting or prolonged immobilization, but in general, he was quite happy with the function of his knee.  There were no flare-ups.

On physical examination, the appellant's gait was normal.  His overall limb alignment appeared to be neutral.  The appellant's knee was nontender to palpation.  His range of motion was excellent and symmetric to the contralateral side.  He had 3 degrees of hyperextension on the left and flexion to 140 degrees.  He had no pain with range of motion. His knee was stable to varus and valgus stress at both neutral and 30 degrees.  He had an appropriate amount of anterior laxity consistent with a total knee arthroplasty.  He had good end point with posterior drawer testing.  He had no crepitus with his range of motion.  Repetitive motion testing of the left knee caused no increased, pain, fatigue, weakness, lack of endurance, or incoordination.  The June 2010 VA examiner's final assessment was that the appellant has obtained an excellent surgical outcome.  His knee was very functional with an excellent range of motion.

The June 2010 VA examiner noted that an October 2009 X-ray of the knee showed that the appellant was status post arthroplasty on the left side.  There was a prosthetic device in normal anatomic position and strong effusion.  The Board notes that although a copy of the X-ray report is not in the claims file, as a physician, the June 2010 VA examiner was qualified to review and interpret the report.  

Based on the above evidence, the Board finds that a rating in excess of 30 percent for the service-connected left knee disability is not warranted.  The appellant's left knee disability is currently evaluated under Diagnostic Codes 5010-5162.  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under on diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  

As noted above, in order to warrant an evaluation in excess of 30 percent under Diagnostic Code 5262, the evidence must show nonunion of the tibia and fibula with loose motion which requires a brace.

Although the June 2010 VA examination report reflects that the appellant occasionally wears a knee brace for prolonged walking or traveling, there is no evidence of nonunion of the tibia and fibula.  The October 2009 X-ray report referenced in the June 2010 VA examination report indicates the appellant had a well-functioning arthroplasty on the left side.  Accordingly, an increased disability rating is not warranted under Diagnostic Code 5262.

As noted above, Diagnostic Code 5010 requires application of Diagnostic Code 5260 (limitation of flexion) and 5261 (limitation of extension).  However, as the appellant's left knee is currently rated as 30 percent disabling, application of Diagnostic Code 5260 is not necessary as the maximum rating available under this code is 30 percent.  

Under Diagnostic Code 5261, a 40 percent rating is warranted for extension limited to 30 degrees.  The June 2011 VA examination report indicates that the appellant's left knee had extension of 3 degrees of hyperextension.  The evidence therefore does not reflect that the appellant had extension limited to 30 degrees, and a 40 percent evaluation is not warranted under Diagnostic Code 5261.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  The June 2011 VA examination report reflects that repetitive motion testing of the left knee caused no increased, pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, the appellant denied having pain in his left knee and no pain on range of motion testing.  The knee was nontender to palpation.  The appellant reported that he remains independent in his activities of daily living and the VA examiner noted that the appellant's knee was very functional.  Consequently, a higher evaluation is not warranted under DeLuca.

The Board has considered whether the appellant would be entitled to a higher evaluation under other Diagnostic Codes.  As there is no evidence of ankylosis of the knee, Diagnostic Code 5256 is not applicable.  There is no evidence of dislocated cartilage, with frequent episode of "locking," pain and effusion into the joint.  Thus, Diagnostic Code 5258 is not applicable.  Although the appellant's knee had hyperextension of 3 degrees, there is no evidence of genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Thus, an evaluation is not warranted under Diagnostic Code 5263.

Although the appellant reported a subjective sense of instability in his knee, on examination in June 2011, his knee was stable to varus and valgus stress at both neutral and 30 degrees, and he had an appropriate amount of anterior laxity consistent with a total knee arthroplasty.  Consequently, the appellant is not entitled to a separate evaluation under Diagnostic Code 5257 for subluxation or lateral instability.   

The appellant's left knee has a surgical scar.  Consequently, the Board has considered whether the appellant is entitled to a separate evaluation for his scar.  On examination in June 2011, the appellant's knee showed a well healed anterior incision.  It measured approximately 17 cm in length by 4 mm in width at its widest.  The scar itself was nontender and nonadherent to palpation.  Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  During the pendency of the appeal, the diagnostic criteria pertaining to the skin were amended effective October 23, 2008.  The changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under Diagnostic Codes 7801-7805 and requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  As neither situation applies in this case, the Board finds that the revisions to the skin regulations that took effect October 23, 2008, are not applicable.  As the appellant's left knee scar is not of an area of 144 square inches or greater, and is not unstable or painful, the Board finds that the appellant is not entitled to a compensable evaluation for a scar under Diagnostic Code 7801, 7802, or 7804.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's left knee disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability's level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The evidence reflects that the appellant works full time and he has not contended that he is unemployable as a result of his left knee disability.

In conclusion, the Board finds that an evaluation in excess of 30 percent for the appellant's left knee disability is not warranted from October 1, 2009.  The June 2011 VA examiner found that the appellant's knee was very functional with an excellent range of motion.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for status post left knee total arthroplasty, from October 1, 2009, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


